DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 7/22/2022, with respect to the previously filed prior art rejections have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-6,8-9,12-15,17-18 and 34-36 are allowed.
The following is an examiner’s statement of reasons for allowance: the subject matter of the independent claim 1 filed on 7/22/2022 could either not be found or was not suggested in the prior art of record.
	With respect to claim 1, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the curved rail is operatively attached to the o-shaped gantry of the imaging device, in combination with the other limitations of the independent claim.
	Charles (PGPub US 2015/0272694 A1) discloses a retractor apparatus (9080 in Fig. 6H) comprising: a frame (9081 and 9082), the frame (9081 and 9082 in Fig. 6H) defining an open region (open area within 9081); a plurality of retractor blades (9056 in Fig. 6H) a plurality of coupling mechanisms (9085 and 9083 in Fig. 6H) for attaching a set of retractor blades (9056) within the central open region of the frame (open area within 9081) such that the retractor blades (9056) define a working channel interior of the retractor blades (space between 9085); a plurality of actuators (9086) extending between the frame (9081 and 9082) and each of the coupling mechanisms (9085 and 9083) (9086 is vertically between the uppermost edge of the frame 9081/9082 and the upper end of the coupling mechanism 9085 and 9083, the claim limitation doesn’t set directional requirements and also does not require that there be no overlap) and configured to move the retractor blades (9085) with respect to the frame (9081 and 9082) to vary a dimension of the working channel (PP [0243]: "The retractor blades can be positioned inside the retractor blade stage 9080 at different distances depending on the positioning of the stem 9085. Additionally, in some embodiments, the retractor stage ring 9081 can be used to effect a radial movement of a plurality of retractor blades").
	Crawford et al. (PGPub US 2017/0258535 A1) teaches a surgical robotic system (abstract), comprising: a motion tracking system to track the position and orientation of one or more objects within a coordinate system (532 in Fig. 5); an imaging device (1306 in Fig. 12B) comprising an o-shaped gantry (1324) to obtain image data of a patient positioned therein (PP [0090]: “The image capturing portion may rotate around a central point and/or axis, allowing image data of patient 210 to be acquired from multiple directions or in multiple planes”); a robotic arm (104 in Fig. 19A) defining an end (112) movable relative to a support structure (102) arranged adjacent to the o-shaped gantry (1324 in Fig. 12B) of the imaging device (1306) (PP [0090]: “FIGS. 12A-12B illustrate imaging devices 1304 that may be used in conjunction with robot systems 100, 300, 600 to acquire pre-operative, intra-operative, post-operative, and/or real-time image data of patient 210”, used simultaneously on the patient therefore they can be considered adjacent to each other), with the robotic arm (104 in Fig. 19A) configured to maintain alignment of the end relative to a target position of a patient’s body defined within the coordinate system (see PP [0047]); and a retractor apparatus (PP [0136]: “The alternative end-effector 112 may include one or more devices or instruments coupled to and controllable by the robot. By way of non-limiting example, the end-effector 112, as depicted in FIG. 19A, may comprise a retractor (for example, one or more retractors disclosed in U.S. Pat. Nos. 8,992,425 and 8,968,363)”, PP [0140]: “The entire disclosure of each patent and publication cited herein is incorporated by reference in its entirety, as if each such patent or publication were individually incorporated by reference herein”) attached to the robotic arm (104), the retractor apparatus (100 in Fig. 2 of Karpowicz et al. [US Patent No. 8,992,425 B2], incorporated by reference) comprising a frame (102) and a connecting member (unmarked connecting member, see Fig. 1 and annotated Fig. 2 below) that connects the frame (102) to the end of the robotic arm (104 in Fig. 1 of Karpowicz, 104 in Fig. 19A of Crawford) for concurrent movement relative to the support structure (able to move relative to the base 102); and a marker device (118 in Figs. 13A-B, PP [0049]: “In exemplary embodiments, a plurality of tracking markers 118 can be mounted (or otherwise secured) thereon to an outer surface of the robot 102, such as, for example and without limitation, on base 106 of robot 102, on robot arm 104, or on the end-effector 112”) fixed to the frame (note that the claim language does not require direct fixation upon the surface of the frame, able to be fixed to the frame of 112 or 102 in Fig. 2 of Karpowicz et al.) that enables the retractor apparatus to be tracked using the motion tracking system to track the position and orientation of the retractor apparatus within the coordinate system (see PP [0137]).

    PNG
    media_image1.png
    418
    556
    media_image1.png
    Greyscale

	Shvartsberg et al. (PGPub US 2014/0249546 A1) teaches a support element (126c in Fig. 6) comprising a curved rail (172c), with a position of the second end of the robotic arm (128c) being adjustable along the curved rail (172c, PP [0054]: “the robotic arm rail 172c is configured to allow the robotic arm 128c to slide relative to the curved support 126c”).
	However, Shvartsberg et al. fails to disclose wherein the curved rail is operatively attached to the o-shaped gantry of an imaging device, since the support element of Shvartsberg et al. is not mounted to an imaging device. Furthermore, the prior art of record does not suggest any motivation to modify the Shvartsberg et al. disclosure to arrive at these features. Charles and Crawford further fail to remedy these deficiencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771   
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771